Name: Commission Regulation (EC) No 1485/2004 of 20 August 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Pimiento Riojano)
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  plant product;  Europe;  consumption
 Date Published: nan

 21.8.2004 EN Official Journal of the European Union L 273/7 COMMISSION REGULATION (EC) No 1485/2004 of 20 August 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Pimiento Riojano) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) Under Article 5 of Regulation (EEC) No 2081/92, Spain has sent the Commission an application for the registration of the name Pimiento Riojano as a geographical indication. (2) In accordance with Article 6(1) of that Regulation, the application has been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof. (3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union (2) of the name shown in the Annex to this Regulation. (4) The name consequently qualifies for inclusion in the Register of protected designations of origin and protected geographical indications and for protection at Community level as a protected geographical indication. (5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96 (3), HAS ADOPTED THIS REGULATION: Article 1 The name listed in the Annex to this Regulation is hereby added to the Annex to Regulation (EC) No 2400/96 and entered as a protected geographical indication (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 1215/2004 (OJ L 232, 1.7.2004, p. 21). (2) OJ C 228, 24.9.2003, p. 5 (Pimiento Riojano). (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 1258/2004 (OJ L 239, 9.7.2004, p. 5). ANNEX PRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTION Fruit, vegetables and cereals fresh or processed SPAIN Pimiento Riojano (PGI)